                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA


 STRIKE 3 HOLDINGS, LLC,                              Civil Action No. 2:18-cv-01265-CB

                    Plaintiff,
        v.

 JOHN DOE subscriber assigned IP address
 74.111.166.13,

                    Defendant.


                                                        ORDER

        AND NOW, this ____          October
                       9th day of ______________, 2018, upon consideration of the Motion

for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference of Plaintiff Strike 3

                                     6 (the “Motion”), it is ORDERED and DECREED that
Holdings, LLC (“Strike 3”) (Doc. No. __)

the Motion is GRANTED.

        IT IS FURTHER ORDERED as follows:

        1.         Strike 3 may serve a Rule 45 subpoena on each Internet Service Provider (“ISP”)

listed in Exhibit A to the Complaint in order to obtain from the ISP the true name, address, and

Media Access Control (“MAC”) of each defendant identified by Internet Protocol (“IP”) address

in that Exhibit;

        2.         Strike 3 shall attach to each subpoena a copy of this Order and the Court-

Directed Notice Regarding Issuance of Subpoena, a copy of which is attached to this Order as

Exhibit 1;
           3.      Strike 3 may serve a Fed.R.Civ.P. 45 subpoena in the same manner as above on

any service provider that is identified in response to a subpoena as a provider of Internet services

to any defendant;

           4.      Strike 3 is directed to inform any ISP receiving a Fed.R.Civ.P. 45 subpoena from

Strike 3 that the ISP is instructed to provide a copy of the Court-Directed Notice to each

defendant within seven (7) days of service of the subpoena1;

           5.      The ISP shall not release to Strike 3 or its attorneys any defendant’s identifying

information sooner than twenty-one (21) days after that ISP has sent the Court-Directed Notice

to the defendant;

           6.      If either a defendant or an ISP files a motion challenging the subpoena, the ISP

shall not provide any information to Strike 3 or its attorneys without an Order of the Court

directing the ISP to produce the requested discovery;

           7.      Any future notices or communications to any defendant must be approved by the

Court2; and

           8.      Strike 3 shall not disseminate or use the information disclosed in response to a




1   The Court-Directed Notice satisfies the notice requirements of Fed.R.Civ.P. 45(a)(4).
2
  The Court shares the concerns of a number of district courts that the defendants might be subject to coercive
settlement tactics absent limits. See Patrick Collins v. John Does 1-54, Civ. A. No. 11-1602, 2012 WL 911432, at *2
(D. Ariz. Mar. 19, 2012) (Snow, J.) (order). Of particular concern is the possibility that the names and addresses
that the service providers will connect to the IP addresses identified in the complaint may not be those of the
individuals who actually downloaded the film. Cf. Digital Sin, Inc. v. Does 1-176,279 F.R.D. 239 (S.D.N.Y. 2012)
(Nathan, J.) (issuing a protective order under similar circumstances). Furthermore, the Court is also cognizant of the
serious nature of copyright infringement and encourages settlement of disputes. Nevertheless, this Order will
protect the Strike 3’s interests in its intellectual property by ensuring that the ISPs recover and document all
available defendants’ identities, while protecting the defendants from the possibility of coercive settlement tactics.


                                                          2
Fed.R.Civ.P. 45 subpoena for any purpose other than in this action.

       IT IS SO ORDERED,

                                         By:      s\Cathy Bissoon
                                                __________________________________
                                                CATHY BISSOON, UNITED STATES
                                                DISTRICT JUDGE




                                                3
                              COURT-DIRECTED NOTICE
                          REGARDING ISSUANCE OF SUBPOENA

A subpoena has been issued directing your Internet Service Provider (“ISP") to disclose your name
and address. The subpoena has been issued because you have been sued in the United States
District Court for the Western District of Pennsylvania as a "John Doe" by Strike 3 Holdings,
LLC ("Plaintiff”). This case is identified as Strike 3 Holdings, LLC v. John Doe subscriber
assigned IP address 74.111.166.13. You have been sued for using the Internet and the BitTorrent
protocol to infringe copyrights. The Plaintiff has identified you only as a "John Doe" and has
served a subpoena on your ISP to learn your identity. This notice is intended to inform you of
some of your rights and options.

                   YOUR NAME HAS NOT YET BEEN DISCLOSED.
                  YOUR NAME WILL BE DISCLOSED UNLESS YOU
                 CHALLENGE THE SUBPOENA BY FILING A MOTION
                          TO PREVENT DISCLOSURE.

Your name has not yet been disclosed. The Plaintiff has alleged enough information about your
alleged infringement to obtain a subpoena to identify you, but no decision that you are liable for
infringement has been made. You can challenge the subpoena by filing a motion to quash or vacate
the subpoena twenty-one (21) days from the date of this notice. If you file a motion to quash the
subpoena, your identity will not be disclosed until the motion is decided (the Plaintiff cannot
proceed against you in the meantime). The Resource List below can assist you in locating an
attorney to help you determine how to respond to the subpoena. If you do not file a motion to
quash, your ISP will send your identification information to the Plaintiff after the expiration of the
21-day period.

             OTHER ISSUES REGARDING THE LAWSUIT AGAINST YOU

Once you are named as a defendant, the Plaintiff must establish jurisdiction over you in
Pennsylvania to maintain a lawsuit against you in the District Court for the Western District of
Pennsylvania. If you do not live or work in Pennsylvania, or visit the state regularly, you may be
able to challenge the court's jurisdiction over you.

                                        RESOURCE LIST

The organizations listed below provide guidance on how to find an attorney. If you live in or near
Pennsylvania or Allegheny County, the second and third listings below provide referrals for local
attorneys. If you need a lawyer in a state other than Pennsylvania, you may contact that state's bar
association.

- American Bar Association -http://www.abanet.org.
- Pennsylvania Bar Association -www.pabar.org; Lawyer referral service -
(800) 692-7375 or (717) 238-6807.
- Allegheny County Bar Association -http://www.acba.org/; Lawyer Referral Service -
(412)-261-5555.



                                             EXHIBIT 1
